Exhibit 10-6

Addendum to Loan Agreement

As of September 17, 2012, the loan agreement associated with Loan #
9660933082-90002/00002 in the original amount of $5,000,000, dated April 17,
2012 and amended on July 16, 2012 by and between BRANCH BANKING AND TRUST
COMPANY (“Bank”) and The Goldfield Corporation, a State of Delaware corporation
(“Borrower”), having its executive office at Melbourne, Florida is hereby
amended as follows:

Section VI Negative Covenants is modified to replace:

6.4 “Leases. Create, incur, assume, or suffer to exist any leases, except:

 

  (a) Leases outstanding on the date hereof and showing on the most recent
financial statement submitted to the Bank;

 

  (b) Operating Leases with a duration of more than one (I) year for machinery
and equipment which do not in the aggregate require payments in excess of
$500,000.00 in any fiscal year of the Borrower.

 

  (c) Additional lease obligations in excess of $500,000.00 annually.”

with

6.4 “Leases. Create, incur, assume, or suffer to exist any operating lease
obligation in excess of $500,000.00 annually, except:

 

  (a) Operating leases outstanding on the date hereof;

 

  (b) Operating leases with a term of one (1) year or less;

 

  (c) Operating leases in excess of one (1) year for a specific job or contract
and:

 

  (i) Lease payments are included in the job or contract costs;

 

  (ii) Term of the operating lease does not exceed the projected job or contract
term.”

No other changes or modifications to the original agreement are made by this
addendum. This addendum modification would supersede any prior change or
addendum to this section of the loan agreement.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor(s) have caused this
Agreement to be duly executed under seal all as of the date first above written.

 

Witnesses:       BORROWER: Signature:  

/s/ Robert L. Jones

    The Goldfield Corporation, a Delaware corporation Print Name:  

Robert L. Jones

            By:  

/s/ Stephen R. Wherry

      Stephen R. Wherry Signature:  

/s/ Brett Wherry

      Title: Senior Vice President Print Name:  

Brett Wherry

     



--------------------------------------------------------------------------------

Witnesses:       GUARANTORS: Signature:  

/s/ Robert L. Jones

    Southeast Power, a Florida corporation Print Name:  

Robert L. Jones

            By:  

/s/ Stephen R. Wherry

        Stephen R. Wherry Signature:  

/s/ Brett Wherry

      Title: Treasurer Print Name:  

Brett Wherry

      Signature:  

/s/ Robert L. Jones

    Pineapple House of Brevard, Inc., a Florida corporation Print Name:  

Robert L. Jones

            By:  

/s/ Stephen R. Wherry

        Stephen R. Wherry Signature:  

/s/ Brett Wherry

      Title: Vice President Print Name:  

Brett Wherry

      Signature:  

/s/ Robert L. Jones

    Bayswater Development Corporation, a Florida corporation Print Name:  

Robert L. Jones

            By:  

/s/ Stephen R. Wherry

        Stephen R. Wherry Signature:  

/s/ Brett Wherry

      Title: Treasurer Print Name:  

Brett Wherry

      Witnesses:       BANK:       Branch Banking and Trust Company Signature:  

/s/ Victoria Costa

            By:  

/s/ Barry Forbes

Print Name:  

Victoria Costa

      Barry Forbes         Title: Senior Vice President Signature:  

/s/ Trish Kelley

      Print Name:  

Trish Kelley

     